                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO 5:18-CR-406-FL-1


  UNITED STATES OF AMERICA
                                                         ORDER GRANTING MOTION FOR
  v.                                                            REVOCATION

  JOVAN POWELL


       Pending before this Court is a Motion to Revoke Defendant Jovan Powell’s federal

supervised release [DE 3], and two pending Motions under the First Step Act for reduction in

sentence [DE 10, 15.]

       The Court has considered all of the arguments presented. In the parties’ joint brief to the

Court filed at DE 28, the government agreed to forego the Grade A violation initially referenced

in the Motion for Revocation and proceed against Mr. Powell with solely the Grade C violation

for the possession of the ecstasy pill on Mr. Powell’s person. The guideline range for a Grade C

violation for Mr. Powell is 3-9 months, and Mr. Powell has been in custody for 9 months awaiting

this hearing, since August 8, 2019.

       The Court finds that Mr. Powell has waived his opportunity to appear in court for this

proceeding. Mr. Powell admits to the possession of the ecstasy pill in his pocket. The parties agree

that the appropriate sentence for this Grade C violation is time served and that his term of

supervised release has expired, as he was released from the Bureau of Prisons five years ago (the

length of his original term of supervised release). The U.S. Probation Office does not object to

these recommendations.




                                                 1

           Case 5:18-cr-00406-FL Document 30 Filed 05/08/20 Page 1 of 2
       Accordingly, the Court accepts the recommendation of the parties and finds that Mr. Powell

violated his supervised release by possessing the ecstasy pill and hereby REVOKES his federal

supervised release. The Court sentences Mr. Powell to a term of imprisonment of TIME SERVED.

Mr. Powell’s supervised release term is deemed complete.

       Mr. Powell’s First Step Act Motion at DE 10 and 15 are DENIED AS MOOT.

       This the 8th day of May, 2020.




                                                   __________________________________
                                                   LOUISE WOOD FLANAGAN
                                                   U.S. DISTRICT COURT JUDGE




                                               2

          Case 5:18-cr-00406-FL Document 30 Filed 05/08/20 Page 2 of 2
